DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 2/14/2020. Claims 1-14 are pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-6, step 1 analysis, the subject matter of claims 1-6 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-6 are directed to a method.

Claim 1 includes the revised step 2A, prong two, additional element of sending position information and behavior characteristics of the dangerous obstacle. Claims 3 and 4 include the revised step 2A, prong two, additional element of receiving the position information and behavior characteristic of the dangerous obstacle. Claims 5 and 6 include the revised step 2A, prong two additional element of receiving the position information, the behavior characteristic of the dangerous obstacle and an analysis result for the behavior characteristic. Sending position information and behavior characteristic of the dangerous obstacle is recited at a high level of generality and represents insignificant extra-solution activity. Receiving the position information, the behavior characteristic of the dangerous obstacle and an analysis result for the behavior characteristic amounts to mere data gathering, which is a form of insignificant extra-solution activity. Claims 1-6 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 1-6 generally link the use of the abstract idea to a particular technological environment or field of use (driverless vehicles). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.

Regarding claims 7-12, step 1 analysis, the subject matter of claims 7-12 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 7-12 are directed to a device comprising structure (one or more processors).
Claims 7-12 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 7-12 are directed to a device for determining that an obstacle is dangerous. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “driverless”. That is, other than reciting “driverless”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “driverless” language, the claim encompasses a driver determining that another vehicle is being operated in a dangerous manner.
Claims 7 and 8 includes the revised step 2A, prong two, additional element of sending position information and behavior characteristics of the dangerous obstacle. Claims 9 and 10 include the revised step 2A, prong two, additional element of receiving the position information and behavior characteristic of the dangerous obstacle. Claims 11 and 12 include the revised step 2A, prong two additional element of receiving the position information, the behavior characteristic of the dangerous obstacle and an analysis result for the behavior characteristic. Sending position information and behavior characteristic of the dangerous obstacle is recited at a high level of generality and represents insignificant extra-solution activity. Receiving the position information, the behavior characteristic of the dangerous obstacle and an analysis result for the behavior characteristic amounts to mere data gathering, which is a form of insignificant extra-solution activity. Claims 7-12 do not recite revised step 2A, prong two 
Claims 7-12 include the step 2B additional elements of one or more processors and a storage device configured to store one or more programs. Applicant’s specification does not provide any indication that the one or more processors or the storage device are anything other than conventional processors and storage devices. Determining whether an obstacle is dangerous is a well-understood, routine and conventional function when claimed using generic processors and storage devices. Processors and storage devices are widely prevalent and in common use in driverless vehicles. Processors and storage devices are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the driverless vehicle industry. Therefore, claims 7-12 are rejected under 35 U.S.C. 101.
Regarding claims 13-14, step 1 analysis, the subject matter of claims 13-14 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 13-14 are directed to a device comprising structure (one or more processors).
Claims 13-14 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 13-14 are directed to a device for determining that an obstacle is dangerous. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “driverless”. That is, other than reciting “driverless”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “driverless” language, the claim encompasses a driver determining that another vehicle is being operated in a dangerous manner.

Claims 13-14 include the step 2B additional elements of one or more processors and a storage device configured to store one or more programs. Applicant’s specification does not provide any indication that the one or more processors or the storage device are anything other than conventional processors and storage devices. Determining whether an obstacle is dangerous is a well-understood, routine and conventional function when claimed using generic processors and storage devices. Processors and storage devices are widely prevalent and in common use in driverless vehicles. Processors and storage devices are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the driverless vehicle industry. Therefore, claims 13-14 are rejected under 35 U.S.C. 101.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, applicant’s specification does not disclose how a server determines a third driverless vehicle affected by the dangerous obstacle according to the position information and the behavior characteristic of a dangerous obstacle.
Claim 14 depends on claim 13.







(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims. 
Regarding claims 6 and 11-12, “the travelling operation” lacks antecedent basis.
Appropriate correction is required.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez et al. (US-2019/0051179-A1, hereinafter Alvarez).
Regarding claim 1, Alvarez discloses:
determining whether a behavior characteristic of at least one obstacle in a detection range of a first driverless vehicle is consistent with a dangerous behavior characteristic (paragraphs [0113-0116] and FIG. 3, rogue vehicle detection circuitry-142, rogue vehicle detection system-300, sensor fusion circuitry-310, localization circuitry-320, and map data storage circuitry-330);
determining that the obstacle with the behavior characteristic consistent with the dangerous behavior characteristic is a dangerous obstacle (paragraphs [0123-0124]; FIG. 1, rogue vehicle detection circuitry-142, inner safety belief circuitry-144, and safe vehicle operating behaviors-145; and FIG. 4, detect vehicles-404, get self-localization-406, estimate pose, velocity-408, get social psychomimetics-412, and check inner safety belief-414); 
sending position information and behavior characteristic of the dangerous obstacle to a server (paragraphs [0037-0044] and [0161-0162]; and FIG. 1, VANET vehicles-110A-n, vehicular ad-hoc network (VANET) - 120, and rogue vehicle detection systems-130A-n); and
a second driverless vehicle (paragraphs [0116-0118] and [0152-0158]; and FIG. 3, VANET/SWARM-120).


Regarding claim 2, Alvarez further discloses:
wherein the second driverless vehicle is an additional driverless vehicle in the detection range of the first driverless vehicle (paragraphs [0044] and [0137]; and FIG. 9, vehicles-110A-E, VANET-120, host vehicle-710, and range-950).
Regarding claims 3 and 4, Alvarez further discloses:
receiving the position information and behavior characteristic of the dangerous obstacle (paragraphs [0113-0118] and FIG. 3, rogue vehicle detection circuitry-142, rogue vehicle detection system-300, sensor fusion circuitry-310, localization circuitry-320, and map data storage circuitry-330); and
determining a travelling operation of the first driverless vehicle according to the position information and behavior characteristic of the dangerous obstacle (paragraph [0122] and FIG. 3, ego-intention circuitry-370, host vehicle guidance system-382, host vehicle propulsion system-384, and host vehicle braking system-386).
Regarding claims 5 and 6, Alvarez further discloses:
receiving the position information, the behavior characteristic of the dangerous obstacle (paragraphs [0113-0118] and FIG. 3, rogue vehicle detection circuitry-142, rogue vehicle detection system-300, sensor fusion circuitry-310, localization circuitry-320, and map data storage circuitry-330); 
an analysis result for the behavior characteristic (paragraphs [0156-0158] and FIG. 13, identify rogue vehicle-1310, determine preferred future travel path-1312, and transmit preferred future travel path to VANET vehicles-1314); and
determining a travelling operation of the first driverless vehicle according to the position information, the behavior characteristic and the analysis result of the dangerous obstacle (paragraph [0122] and FIG. 3, ego-intention circuitry-370, host vehicle guidance system-382, host vehicle propulsion system-384, and host vehicle braking system-386).
Regarding claim 7, Alvarez further discloses:
one or more processors (paragraphs [0161-0162] and FIG. 3, rogue vehicle detection and avoidance circuitry-140, and vehicle control systems-174);
a storage device configured to store one or more programs (paragraphs [0161-0162]);
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (paragraphs [0161-0162]);
determine whether a behavior characteristic of at least one obstacle in a detection range of a first driverless vehicle is consistent with a dangerous behavior characteristic (paragraphs [0113-0116] and FIG. 3, rogue vehicle detection circuitry-142, rogue vehicle detection system-300, sensor fusion circuitry-310, localization circuitry-320, and map data storage circuitry-330);
determine that the obstacle with the behavior characteristic consistent with the dangerous behavior characteristic is a dangerous obstacle (paragraphs [0123-0124]; FIG. 1, rogue vehicle detection circuitry-142, inner safety belief circuitry-144, and safe vehicle operating behaviors-145; and FIG. 4, detect vehicles-404, get self-localization-406, estimate pose, velocity-408, get social psychomimetics-412, and check inner safety belief-414); 
send position information and behavior characteristic of the dangerous obstacle to a server (paragraphs [0037-0044] and [0161-0162]; and FIG. 1, VANET vehicles-110A-n, vehicular ad-hoc network (VANET) - 120, and rogue vehicle detection systems-130A-n); and
a second driverless vehicle (paragraphs [0116-0118] and [0152-0158]; and FIG. 3, VANET/SWARM-120).




Regarding claim 8, Alvarez further discloses:
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to (paragraphs [0161-0162]); and
send the position information and behavior characteristic of the dangerous obstacle to an additional driverless vehicle in the detection range of the first driverless vehicle (paragraphs [0044] and [0137]; and FIG. 9, vehicles-110A-E, VANET-120, host vehicle-710, and range-950).
Regarding claims 9 and 10, Alvarez further discloses:
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (paragraphs [0161-0162]); 
receive the position information and behavior characteristic of the dangerous obstacle (paragraphs [0113-0118] and FIG. 3, rogue vehicle detection circuitry-142, rogue vehicle detection system-300, sensor fusion circuitry-310, localization circuitry-320, and map data storage circuitry-330); and
determine a travelling operation of the first driverless vehicle according to the position information and behavior characteristic of the dangerous obstacle (paragraph [0122] and FIG. 3, ego-intention circuitry-370, host vehicle guidance system-382, host vehicle propulsion system-384, and host vehicle braking system-386).
Regarding claims 11 and 12, Alvarez further discloses:
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (paragraphs [0161-0162]); 
receive the position information, the behavior characteristic of the dangerous obstacle (paragraphs [0113-0118] and FIG. 3, rogue vehicle detection circuitry-142, rogue vehicle detection system-300, sensor fusion circuitry-310, localization circuitry-320, and map data storage circuitry-330); 

determine the travelling operation of the first driverless vehicle according to the position information, the behavior characteristic and the analysis result of the dangerous obstacle (paragraph [0122] and FIG. 3, ego-intention circuitry-370, host vehicle guidance system-382, host vehicle propulsion system-384, and host vehicle braking system-386).
Regarding claim 13, Alvarez further discloses:
one or more processors (paragraphs [0161-0162] and FIG. 3, rogue vehicle detection and avoidance circuitry-140, and vehicle control systems-174);
a storage device configured to store one or more programs (paragraphs [0161-0162]);
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (paragraphs [0161-0162]);
receive position information and behavior characteristic of a dangerous obstacle (paragraphs [0037-0044] and FIG. 1, VANET vehicles-110A-n, vehicular ad-hoc network (VANET) - 120, and rogue vehicle detection systems-130A-n); 
from a first driverless vehicle (paragraphs [0113-0118] and FIG. 3, rogue vehicle detection circuitry-142, rogue vehicle detection system-300, sensor fusion circuitry-310, localization circuitry-320, and map data storage circuitry-330);
wherein the dangerous obstacle has behavior characteristic consistent with a dangerous behavior characteristic (paragraphs [0123-0124]; FIG. 1, rogue vehicle detection circuitry-142, inner safety belief circuitry-144, and safe vehicle operating behaviors-145; and FIG. 4, detect vehicles-404, get self-localization-406, estimate pose, velocity-408, get social psychomimetics-412, and check inner safety belief-414); 

send the position information and the behavior characteristic of the dangerous obstacle to the third driverless vehicle (paragraphs [0037-0044] and FIG. 1, VANET vehicles-110A-n, vehicular ad-hoc network (VANET) - 120, and rogue vehicle detection systems-130A-n).
Regarding claim 14, Alvarez further discloses:
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (paragraphs [0161-0162]); 
analyze the behavior characteristic of the dangerous obstacle (paragraphs [0156-0157] and FIG. 13, identify rogue vehicle-1310, and determine preferred future travel path-1312); and
send an analysis result to the third driverless vehicle (paragraph [0158] and FIG. 13, transmit preferred future travel path to VANET vehicles-1314).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grimm et al. (US-2016/0133130-A1) discloses a method for determining traffic safety events using vehicular participative sensing systems.
Ewert (US-2019/0179323-A1) discloses a method for providing an information item regarding a pedestrian in an environment of a vehicle.
Yang (US-2020/0008028-A1) discloses a method of vehicle behavior monitoring.
Zhang et al. (US-2020/0128372-A1) discloses a vehicle-to-infrastructure (V2I) messaging system.
Damnjanovic et al. (US-2020/0290638-A1) discloses a method for vehicular communication and safety monitoring of driving environment to provide early warnings in real-time.
Furda et al., Improving Safety for Driverless City Vehicles: Real-Time Communication and Decision Making, 2010 IEEE 71st Vehicular Technology Conference.
Ali et al., Vehicle-to-Vehicle Communication for Autonomous Vehicles: Safety and Maneuver Planning, 2018 IEEE 88th Vehicular Technology Conference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667